     Case 5:20-cv-00320-TKW-MJF Document 15 Filed 07/26/21 Page 1 of 2




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

TIMOTHY BAUER,

             Plaintiff,

v.                                                Case No. 5:20-cv-320-TKW-MJF

JACKSON CORRECTIONAL
INSTITUTION, et al.,

             Defendants.
                                           /

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 14). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case should be dismissed because Plaintiff

is deceased and no motion for substitution has been filed. See Fed. R. Civ. P.

25(a)(1). Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

      incorporated by reference in this Order.


                                    Page 1 of 2
Case 5:20-cv-00320-TKW-MJF Document 15 Filed 07/26/21 Page 2 of 2




2.    This case is DISMISSED pursuant to Fed. R. Civ. P. 25(a)(1), and the

Clerk shall close the case file.

DONE AND ORDERED this 26th day of July, 2021.

                            T. Kent Wetherell, II
                           T. KENT WETHERELL, II
                           UNITED STATES DISTRICT JUDGE




                               Page 2 of 2
